Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION


1.  Applicant's amendment, filed  01/14/22 is acknowledged.

Claims 10-14 and 20-23 and 25 are pending.

Claims 10-14 and 21-23 and 25 read on the method for treating a subject suffering from cancer, comprising administering to the subject leukocytes transduced with retroviral vector and cultured in the presence of IL-2.

2. The filing date of the instant claims is deemed to be the filing date of the instant applications, i.e. 05/17/2019 as the parent application 15/365677 does not support the method for treating a subject suffering from a disease, comprising administering to the subject cells transduced with retroviral vector and cultured in the presence of IL-2 as instantly climed.

If applicants disagree, applicants should present a detailed analysis as to why the claimed subject matter has clear support in the parent application. Applicant is reminded that such priority for the instant limitations requires written description and enablement under 35 U.S.C. 112, first paragraph. 


3. It is noted that:

- the previous rejections of claims  10-14 and 20-23 ,25 under 35 U.S.C. 102(a)(1)/(2) as being anticipated by US Patent Application 20210171909 or US Patent Application 20030153731 or US Patent Application 20160046700 or US Patent Ap plication 20170151281 is hereby withdrawn in view of the amended to claim 10. However said rejection will be re-instated when the new matter (  administering to the subject labeled leukocytes transduced with retroviral vector and cultured in the presence of IL-2) is deleted from claim 10;

-the provisional  rejection of  claims  10-14 and 20-23 ,25  on the grounds of nonstatutory double patenting of the claims 1-26   of copending  Application No 15/048922 is hereby withdrawn since pending claims  1-26   of copending  Application No 15/048922 has been abandoned. 


4.The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


5. Claims 10-14 and 20-23 and 25 stand  rejected under 35 U.S.C. 112, first paragraph, because the specification, does not reasonably provide enablement  for   the claimed method for treating any cancer , comprising administering to the subject  leukocytes transduced with retroviral vector and cultured in the presence of IL-2. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and or use the invention commensurate in scope with this claim for the same reasons set forth in the previous Office Action, mailed on 07/16/21.

Applicants arguments filed on 01/14/21 have been fully considered but have not been found convincing.

Applicant asserts that an amended claims are fully enabled by the specification specifically at paragraphs 0052, and 0063-0067.

Contrary to Applicants assertion, it is the Examiner’s position that as amended claims 10-14 and 20-23 and 25 still does not provide enablement for the claimed method of treating a subject suffering from cancer.

In particular, paragraph 0052 only disclosed a method of labelling leukocytes with detectable signal that  can be used for detection of tumor tissues using a well know and  art-recognized  methods of labelling and detection. Paragraphs  0063-0067 only disclosed a method of detecting melanoma cancer cells using labeled lymphocytes isolated from the tumor. At best said paragraphs provided enablement for the method of labeling melanoma cells in an individual having melanoma cancer using labeled lymphocytes isolated from the said  tumor.  

 As has been stated previously, the specification only discloses  an in vitro method for generation CAR T cell cultured in the presence of IL-2 and a method for detecting MAGE antigen in melanoma subject.( see Example I and II in particular). The specification does not adequately teach how to effectively treat any cancer,  including cancer immunotherapy, comprising administering to the subject  labeled leukocytes transduced with retroviral vector and cultured in the presence of IL-2.  Moreover,  no  animals models  were used to study the effectively of  treating  any cancer, comprising administering to the subject  labeled leukocytes transduced with retroviral vector and cultured in the presence of IL-2. Since there is no animal model studies and data in the specification to show the effectively  of treating cancer, it is unpredictable how to correlate in vitro results with  in vivo use.    Feldman et al (Transplant. Proc. 1998, 30, 4126-4127)   teach that “while it is not difficult to study the pathogenesis of animal models of disease, 

The state of the prior art and the level of one of ordinary skill relate to predictability as
follows. Cancer immunotherapy has been the focus of scientific and medical research conducted
at the highest level for at least 25 years (see Dotti et al. for example, Immunol Rev. 2014,
257(1)1-35). Dotti et al. teaches in the introduction thereof that “[c]himeric antigen receptor-
expressing T (CAR-T) cells are examples of adoptive cellular immunotherapies (ACIs) which
are themselves a subset of complex biological therapies (CBTs) [citations omitted]. While such
therapies have been available for more than 20 years, it has proved difficult to develop them to a
stage at which they can be predictably successful and widely implemented as a standard of care.”
Thus the state of the prior art is considered to be unpredictable with regard to CAR-T
therapy. As it relates to the present invention, it is further emphasized that Dotti et al.
definitively states that predictability has been an issue in the field of cancer immunotherapy
using CAR-T cells.

The specification as filed does not provide any guidance or examples that would enable a skilled artisan to use the labeled leukocytes transduced with retroviral vector and cultured in the presence of IL-2 for treating any cancer since the instant claimed  method of treating any cancer is entirely prophetic. 

The specification does not teach how to extrapolate data obtained from in vitro studies to the development of effective in vivo mammalian including human therapeutic treatment, commensurate in scope with the claimed invention.  Therefore, it is not clear that the skilled artisan could predict the efficacy of a method of treating subject suffering from any cancer, comprising administering to the subject  labeled leukocytes transduced with retroviral vector and cultured in the presence of IL-2.   

A person skilled in the art would recognize that attempting to accomplish cancer immunotherapy, which is acknowledged by researchers as being unpredictable even when
using T cells, would be highly problematic as translated to the use of any cells for the same
purpose. This is particularly true since the prior art appears silent as to such a use for any cells
and in the complete lack of exemplification of cancer immunotherapy using  any cells  transduced with retroviral vector as disclosed in the instant specification.  Thus in the absence of working examples or detailed guidance in the specification, the intended uses of leukocytes transduced with a retroviral vector and cultured in the presence of IL-2 for treating any cancer are fraught with uncertainties.

The specification does not provide sufficient teaching as to how it can be assessed that treating any subject including human suffering from any diseases  was achieved after the administration of a therapeutically effective amount of  any cells, including CAR-T or TIL,  that were transduced with retroviral vector and cultured in the presence of IL-2.

Thus, Applicant has not provided sufficient guidance to enable one skill in the art to use claimed  method for  treating any subject suffering from any disease, comprising administering to the subject  any cells transduced with retroviral vector and cultured in the presence of IL-2 in manner reasonably correlated with the scope of the claims.  

The scope of the claims must bear a reasonable correlation with the scope of enablement.  In re Fisher, 166 USPQ 18(CCPA 1970)   indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.

In view of the quantity of experimentation necessary, the unpredictability of the art, the lack of sufficient guidance in the specification, the limited working examples, and the limited amount of direction provided given the breadth of the claims, it would take undue trials and errors to practice the claimed invention.


The following new grounds of rejection is necessitated by the amendment filed on 01/14/22/


6. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


7. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8. Claim 10-14, 21-23 and 25 are  rejected under 35 U.S.C. 112 (a) (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, 

9. Claim 10  is indefinite and ambiguous in the recitation of: “ administering the labeled leukocytes to the individual and detecting cancer cell in the subject  and “administering generated therapeutic leukocytes, wherein the generated leukocytes recognized the identified cancer cell”.
It is unclear if labels leukocytes and generated therapeutic leukocytes are the same leukocytes or different leukocytes?  Also it is unclear if the method recited two steps i.e. administering labeled leukocytes  to identify cancer cells and then in step 2 administered to the same person another batch of transduced therapeutic leukocytes that are not labeled?



10. The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.  Claims10-14, 21-23 and 25 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a New Matter rejection.


 “The method for treating a subject suffering from cancer comprising
identifying cancer cells in the subject, comprising:
culturing leukocytes from the subject:
labeling the leukocytes with a label capable of producing a detectable signal;
administering the labeled leukocytes to the individual; and
detecting cancer cells in the subject with the labeled leukocytes: 
generating  leukocytes comprising: culturing a sample comprising  leukocytes;
transducing the  leukocytes with a retroviral vector; and
culturing the transduced  leukocytes with an induction agent; and administering the generated  leukocytes tothe subject, wherein the generatedleukocytes recognize the identified cancer cells”
claimed in 10  represent a departure from the specification and the claims as originally filed 

The passages  pointed by the applicant do not provide a clear support for the  claimed method comprising either two method steps i.e. administered labeled leukocytes and administered therapeutical leukocytes or administering to the subject labeled leukocytes transduced with retroviral vector and cultured in the presence of IL-2


The specification and the claims as originally field only support “A method for treating a subject suffering from a disease, comprising: generating an ex vivo cell comprising: culturing a sample comprising cells; transducing the cells with a retroviral vector; and culturing the transduced cells with an induction agent; and administering the generated cell to the subject”.


12. No claim is allowed.


13. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609(B)(2)(i).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 



14. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644